MEMORANDUM **
Rosaura Gonzalez Gascon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider the BIA’s decision summarily dismissing her appeal from an immigration judge’s order denying cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Gonzalez Gascon’s motion to reconsider because she did not demonstrate legal or factual error in the BIA’s dismissal of her appeal for failure to file a brief. See 8 C.F.R. § 1003.2(b)(1). The record supports the BIA’s conclusion that the briefing schedule was sent to Gonzalez Gascon’s address of record. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997).
We lack jurisdiction to review Gonzalez Gascon’s contention that the BIA should have exercised its sua sponte power to reopen her case. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.